Exhibit 21.1 CAI INTERNATIONAL, INC. LIST OF SUBSIDIARIES Subsidiary Jurisdiction Container Applications Limited Barbados Container Applications International (U.K.) Limited United Kingdom Sky Container Trading, Ltd. United Kingdom Sky Container Trading, Inc. California CAI Luxembourg S.a r.l. Luxembourg Container Applications (Malaysia) SDN BHD Malaysia Container Applications (Singapore) Pte. Ltd. Singapore CAI Deutschland GmbH Germany Container Applications International Ltd. Japan CAIJ, Inc. Japan CAI Consent Sweden AB Sweden CAI International GmbH Germany CAL Funding I Limited Bermuda CAL Funding II Limited Bermuda CAI Rail Inc. Delaware
